DETAILED ACTION

This action is in response to the Application filed on 08/04/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 08/04/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim(s) 1 and 6 – 7 is/are objected to because of the following informalities:  
Claim(s) 1 and 6 – 7 recite(s) “the length of a first period” and “the length of a second period”. Both limitations lack antecedent basis.
Claim(s) 1 and 6 – 7 recite(s) “an integer multiple of the sampling period” in lines 13, 11 and 10, respectively. It appears that it should be “the integer multiple of the sampling period”
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6 and 7 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Pub. No. 2012/0078556; (hereinafter Holmberg).

Regarding claim 1, Holmberg [e.g. Figs. 2A-2B, 5] discloses a power supply system comprising: a power source that supplies direct-current power [e.g. Vin]; a DC-DC converter including a reactor [e.g. 120] connected to the power source and a switching element [e.g. SW1] connected to one end of the reactor, the switching element being repeatedly turned on and off to control a reactor current flowing through the reactor [e.g. by PWM signal of 110; paragraph 038], thereby transforming direct-current power supplied from the power source; and a control device that controls the DC-DC converter, the control device comprising a processor [e.g. Fig. 2B; 148] configured to: set a sampling period [e.g. paragraphs 060-062 recites “the signal labelled "Blank" illustrates a blanking signal, which may `be used by the current calculator 148 to exclude one or more measured current values from among the received measured current values for its calculation of a current estimate in the SMPS. The blanking signal may be generated by the controller 110 or internally by the current calculator. As explained above, aberrations due to parasitic inductances and capacitances in the power circuit may require the use of a blanking period TB. That is, samples obtained during this period are preferably not used since they may be rendered statistically insignificant by the switch noise. The dead times during transitions from the ON-period to the OFF-period (and vice versa) may introduce errors in the current measurement which cause the current to deviate from the ideal triangular waveform. In the embodiment the oversampling ratio is M. In other words, M current samples are obtained per switch period Ts. In FIG. 5, "n" denotes the sample index. The numbering starts with 0 for the first used sample, which in FIG. 5 is the first sample to appear in the time sequence after the ON-period and the following blanking period TB, have elapsed. In the present embodiment, where the duty cycle is less than 50%, samples obtained during the OFF-period are preferably used in the calculation, which is described below with reference to FIGS. 6 and 7. The blanking period TB is preferably chosen to be an integer multiple nb of Tso, which is the sampling interval defined by Tso=Ts/M”], at which measurement values of the reactor current measured by an ammeter [e.g. 170] for measuring the reactor current are sampled [e.g. Fig. 5 at -3, -2, -1, 0, 1, 2, 3, 4, -3], so as to minimize a sum of differences between the length of a first period [e.g. PWM high, from -3 to -1 (On period)] in a switching cycle of turn-on and turn-off of the switching element and an integer multiple of the sampling period and between the length of a second period [e.g. PWM low, from -1 to -3 (off period)] in the switching cycle and an integer multiple of the sampling period [e.g. paragraphs 062-063], the reactor current increasing during the first period [e.g. see positive slope of the current from -3 to -1] and decreasing during the second period [e.g. see negative slope of the current from -3 to -1], sample, at intervals of the set sampling period, measurement values of the reactor current measured by the ammeter [e.g. Fig. 5 at -3, -2, -1, 0, 1, 2, 3, 4, -3], and average measurement values of the reactor current sampled in the switching cycle, thereby measuring an average of the reactor current in the switching cycle [e.g. paragraph 063 recites “samples outside the blanking periods in both the ON-period and the OFF-period may be used for computing current estimates. For a certain duty cycle range, these estimates can be combined by averaging to decrease the uncertainty”].

Regarding claim 6, Holmberg [e.g. Figs. 2A-2B, 5] discloses a control device for controlling a DC-DC converter, the DC-DC converter including a reactor [e.g. 120] connected to a power source [e.g. Vin] and a switching element [e.g. SW1] connected to one end of the reactor, the switching element being repeatedly turned on and off to control a reactor current flowing through the reactor [e.g. by PWM signal of 110; paragraph 038], thereby transforming direct-current power supplied from the power source, the control device comprising: a processor [e.g. Fig. 2B; 148]configured to: set a sampling period [e.g. paragraphs 060-062 recites “the signal labelled "Blank" illustrates a blanking signal, which may `be used by the current calculator 148 to exclude one or more measured current values from among the received measured current values for its calculation of a current estimate in the SMPS. The blanking signal may be generated by the controller 110 or internally by the current calculator. As explained above, aberrations due to parasitic inductances and capacitances in the power circuit may require the use of a blanking period TB. That is, samples obtained during this period are preferably not used since they may be rendered statistically insignificant by the switch noise. The dead times during transitions from the ON-period to the OFF-period (and vice versa) may introduce errors in the current measurement which cause the current to deviate from the ideal triangular waveform. In the embodiment the oversampling ratio is M. In other words, M current samples are obtained per switch period Ts. In FIG. 5, "n" denotes the sample index. The numbering starts with 0 for the first used sample, which in FIG. 5 is the first sample to appear in the time sequence after the ON-period and the following blanking period TB, have elapsed. In the present embodiment, where the duty cycle is less than 50%, samples obtained during the OFF-period are preferably used in the calculation, which is described below with reference to FIGS. 6 and 7. The blanking period TB is preferably chosen to be an integer multiple nb of Tso, which is the sampling interval defined by Tso=Ts/M”], at which measurement values of the reactor current measured by an ammeter [e.g. 170] for measuring the reactor current are sampled [e.g. Fig. 5 at -3, -2, -1, 0, 1, 2, 3, 4, -3], so as to minimize a sum of differences between the length of a first period [e.g. PWM high, from -3 to -1 (On period)] in a switching cycle of turn-on and turn-off of the switching element and an integer multiple of the sampling period and between the length of a second period [e.g. PWM low, from -1 to -3 (off period)] in the switching cycle and an integer multiple of the sampling period [e.g. paragraphs 062-063], the reactor current increasing during the first period [e.g. see positive slope of the current from -3 to -1] and decreasing during the second period [e.g. see negative slope of the current from -1 to -3], sample, at intervals of the set sampling period, measurement values of the reactor current measured by the ammeter [e.g. Fig. 5 at -3, -2, -1, 0, 1, 2, 3, 4, -3], and average measurement values of the reactor current sampled in the switching cycle, thereby measuring an average of the reactor current in the switching cycle [e.g. paragraph 063 recites “samples outside the blanking periods in both the ON-period and the OFF-period may be used for computing current estimates. For a certain duty cycle range, these estimates can be combined by averaging to decrease the uncertainty”].

Regarding claim 7, Holmberg [e.g. Figs. 2A-2B, 5] discloses a method for measuring a reactor current in a DC-DC converter including a reactor [e.g. 120] connected to a power source [e.g. Vin] and a switching element [e.g. SW1] connected to one end of the reactor, the switching element being repeatedly turned on and off to control the reactor current flowing through the reactor [e.g. by PWM signal of 110; paragraph 038], thereby transforming direct-current power supplied from the power source, the method comprising: setting a sampling period [e.g. paragraphs 060-062 recites “the signal labelled "Blank" illustrates a blanking signal, which may `be used by the current calculator 148 to exclude one or more measured current values from among the received measured current values for its calculation of a current estimate in the SMPS. The blanking signal may be generated by the controller 110 or internally by the current calculator. As explained above, aberrations due to parasitic inductances and capacitances in the power circuit may require the use of a blanking period TB. That is, samples obtained during this period are preferably not used since they may be rendered statistically insignificant by the switch noise. The dead times during transitions from the ON-period to the OFF-period (and vice versa) may introduce errors in the current measurement which cause the current to deviate from the ideal triangular waveform. In the embodiment the oversampling ratio is M. In other words, M current samples are obtained per switch period Ts. In FIG. 5, "n" denotes the sample index. The numbering starts with 0 for the first used sample, which in FIG. 5 is the first sample to appear in the time sequence after the ON-period and the following blanking period TB, have elapsed. In the present embodiment, where the duty cycle is less than 50%, samples obtained during the OFF-period are preferably used in the calculation, which is described below with reference to FIGS. 6 and 7. The blanking period TB is preferably chosen to be an integer multiple nb of Tso, which is the sampling interval defined by Tso=Ts/M”], at which measurement values of the reactor current measured by an ammeter [e.g. 170] for measuring the reactor current are sampled [e.g. Fig. 5 at -3, -2, -1, 0, 1, 2, 3, 4, -3], so as to minimize a sum of differences between the length of a first period [e.g. PWM high, from -3 to -1 (On period)] in a switching cycle of turn-on and turn-off of the switching element and an integer multiple of the sampling period and between the length of a second period [e.g. PWM low, from -1 to -3 (off period)] in the switching cycle and an integer multiple of the sampling period [e.g. paragraphs 062-063], the reactor current increasing during the first period [e.g. see positive slope of the current from -3 to -1], and decreasing during the second period [e.g. see negative slope of the current from -1 to -3]; sampling, at intervals of the set sampling period, measurement values of the reactor current measured by the ammeter [e.g. Fig. 5 at -3, -2, -1, 0, 1, 2, 3, 4, -3]; and averaging measurement values of the reactor current sampled in the switching cycle, thereby measuring an average of the reactor current in the switching cycle [e.g. paragraph 063 recites “samples outside the blanking periods in both the ON-period and the OFF-period may be used for computing current estimates. For a certain duty cycle range, these estimates can be combined by averaging to decrease the uncertainty”].

Examiner's Note
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Allowable Subject Matter
Claim(s) 2 - 5 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for the indication of the allowability of claim 2 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the processor calculates, for each of sampling period candidates, a first distance from a product of a sampling frequency in the switching cycle corresponding to the candidate and a duty ratio to an integer closest to the product, determines, of the sampling period candidates, a candidate such that a difference between the length of the first period and an integer multiple of the candidate is the smallest, based on the first distance of each of the sampling period candidates, and sets the determined candidate as the sampling period, the duty ratio being a ratio of a period during which the switching element is ON to the switching cycle”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838